Luke, J.
T. E. Whitaker, industrial commissioner, found, that J. G. L. Googe sustained an injury “as a result of an accident arising out of and in the course of his employment, which will entitle him to compensation.” On appeal the full industrial commission approved and affirmed the award of Commissioner Whitaker; and on appeal to the superior court of Chatham county that court affirmed the award of the industrial commission. The employer and the insurance carrier assign error on this judgment of the superior court.
Whether the accident resulted in injury and whether it arose out of and in the course of employment are both questions of fact; and “TJpon an appeal to the superior court from any final award or any other final decision of the industrial commission, the findings of fact made by the commission within its power are, in the absence of fraud, conclusive.” United States Fidelity & Guaranty Co. v. Griffin, 43 Ga. App. 151 (157 S. E. 890).
There was ample evidence to support the finding of the industrial commission, and the judge of the superior court properly affirmed the award of the commission.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworlh, J., absent on account of illness.